Citation Nr: 1623539	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for a right knee disability, based on substitution of the appellant as the claimant.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to April 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The appellant is the Veteran's spouse.  

This matter was initially before the Board in August 2012.  The Board remanded the claim for additional development.  Unfortunately, during remand, the Veteran died in December 2012.  In March 2013, the appellant submitted a request for substitution for the Veteran's pending appeal of entitlement to service connection for a right knee disability.  

Shortly after the appellant submitted her request for substitution, the Board dismissed the Veteran's claim of entitlement to service connection for a right knee disability due to his death.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In August 2015, the RO issued an administrative decision that determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claim for VA benefits, which was pending at the time of his death.  Thus, the Board will address the claim with the appellant as the substituted party

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2012 remand, the Board directed that VA afford the Veteran an examination for his service connection claim after all requested development was completed, to include the procurement of a VA examination and opinion.  The Veteran's death in December 2012 precluded such development.  However, the Board finds that a medical opinion is necessary before adjudication is possible.  

By way of history, service treatment records indicate that at the Veteran's service entrance examination in July 1953, his lower extremities were clinically evaluated as normal.

Service treatment records further indicate that in December 1953 the Veteran sprained his right knee.  The following day he was admitted for hospital treatment for pain and swelling of the right knee.  The Veteran provided a history of having fallen off a horse six years earlier, with subsequent frequent episodes of intermittent disability both before and during service.  When admitted for hospitalization in December 1953 he was ambulatory with right knee joint effusion and atrophy.  X-rays showed a large fragment of bone detached from the medial femoral condyle, indicated to be characteristic of longstanding osteochondritis dissecans.  Days later he underwent an arthrotomy and excision of the detached fragment.  During his recovery his psychiatric condition became a focus of concern, and he was transferred to the neuropsychiatric service for inpatient psychiatric treatment, apparently through at least February 25, 1954, and perhaps into March.  

A February 1954 Medical Board report states that it was the opinion of the orthopedic department that the diagnosis of osteochondritis dissecans was correct, that this condition existed prior to enlistment, and that it was not aggravated during service; and also that the condition rendered the Veteran unfit for further service.  The Medical Board concurred in the orthopedic department's findings.  The Veteran was honorably discharged from service as unfit for duty in April 1954.

A June 1954 VA treatment record reflects that the Veteran sought post-service treatment for right knee disability.  The treating clinician commented that the Veteran was "obviously faking more disability than he actually has," so that it was impossible to conduct an adequate examination.  The orthopedist recommended that the Veteran receive treatment consisting of exercises and encouragement to move the knee, and opined that the Veteran had no orthopedic problem.  X-rays were noted to be negative.  The examiner further commented that the Veteran needed psychiatric therapy.

In August 1954, the Veteran underwent a VA examination of his right knee, at which a history of the Veteran having fallen off of a horse eight years earlier was taken. He indicated he stepped in a hole during service in December 1953 and injured the right knee, and it still hurt.  The VA examiner found that the surgery had been successful and that there were no residual symptoms of the right knee.  

Also in August 1954 the RO denied the Veteran's claim essentially on the basis that the condition existed prior to service and that there was no residual disability.  See 38 U.S.C.A. § 7105.

In May 1964 the RO again denied the Veteran's claim for service connection for right knee disability, on the basis that the Veteran's in-service acute episode of knee injury during service did not aggravate his pre-existing injury to the knee, and on the basis that there was no residual disability of the old injury.  The rating decision is phrased as a denial on the merits of the claim, rather than as a denial based on the lack of receipt of new and material evidence.  A notice of disagreement was not received within one year of June 1964 notice of the decision and the decision became final.  See 38 U.S.C.A. § 7105.

In April 2005 the Veteran sought to reopen his claim for service connection for right knee disability.   

A September 2004 private treatment record, received in April 2005, includes a medical history of status post back surgery and bilateral knee surgery.

In December 2005 the RO denied the Veteran' claim for service connection for right knee disability on  the basis that newly received evidence was not new and material because it did not demonstrate that the Veteran's osteochondritis dissecans of the right knee was incurred or aggravated by military service.  The Veteran did not submit a notice of disagreement within one year of the December 2005 RO rating decision and it became final.  See 38 U.S.C.A. § 7105.

In a February 2010 statement the Veteran again sought to reopen his claim for service connection for right knee disability.  He described the in-service injury as involving immediate pain and swelling of the right knee which was persistent until hospital admission.  He described himself as wheelchair bound and in constant pain due to his right knee.

In a written statement in March 2010 the Veteran disagreed with findings in his service treatment records that his right knee disorder preexisted service.  He asserted that if he had a bad knee at entrance into service he would never have been admitted in the service.  He further asserted that whether or not he had a preexisting condition prior to service, he experienced a documented injury to the right knee during service, in December 1953. He added that he had been plagued by episodes of pain and stiffness of the right knee from December 1953 through the current time.

Based on the Veteran's reports, the Board reopened the Veteran's claim of entitlement to service connection for a right knee disability, and remanded the matter for further development.  As noted in the introduction, the Veteran died in December 2012, and the examination ordered by the Board was not completed.  

The Board finds that remand is necessary to obtain a medical opinion that addresses the appellant's contention.  There is evidence that the Veteran's had a right knee condition that preexisted his active service.  However, his July 1953 enlistment examination reflects a normal orthopedic examination of the lower extremities.  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Because the Veteran's right knee disability was not noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence both that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Accordingly, the obtained opinion must comply with this legal framework.

With respect to the issue of entitlement to service connection for the cause of the Veteran's death, remand is required for issuance of a statement of the case (SOC).  This claim was denied in an October 2013 rating decision.  In October 2014, and within one year of the mailing of the October 2013 decision to the appellant, the appellant's representative submitted a request for an update on the pending appeal.  Specifically, the representative contended that the Veteran passed due to a blood clot from a knee surgery, a service-connected condition.  The Board construes this statement as a notice of disagreement with the October 2013 rating decision denying service-connection for cause of death.  Accordingly, the Board finds that an SOC should be issued and the appellant should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the issue of entitlement to service connection for cause of death. Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  Contact the appellant and provided her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

4.  Arrange for an appropriate medical professional to provide an opinion that addresses the nature and etiology of the Veteran's right knee disability.  

The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner should provide an opinion that addresses the following:  

a. Is there clear and unmistakable (undebatable) evidence that the Veteran had a right knee disability prior to his active duty service? 

b. If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing right knee disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

c. If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that any right knee disability manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




